Kupferman, J.P. (dissenting).
I would affirm. This dissent is not in contention with the philosophy of the majority opinion, but only with respect to the means adopted. This is a suit by 12 tenants setting forth a number of causes of action with allegations of harassment by their landlord. They seek also to add five former tenants as plaintiffs. If only individual rights were sought to be protected, then I could concur with the majority, but in this case the tenants are all arrayed against the landlord in mutual recriminations. The modem love-hate relationship between landlord and tenant in New York City has spawned the Housing Court for this situation. In his 1981 Report on New State Laws Affecting Consumer Protection, Assistant Attorney-General of New York Stephen Mindell summarized legislation adopted during the regular legislative session in 1981. (NYU, Aug. 11, 1981, p 1, col 2.) In the general area of the landlord-tenant controversy is the following: “Evictions. The purpose of L. 1981, ch. 467 is to amend Sections 713(10) and 853 of the real property actions and proceedings law in relation to forcible entry and detainer. The law takes effect immediately. The law amends Sections 713(10) and 853 of the RPAPL to expand the grounds upon which a summary proceeding to recover possession of property or a treble damages action for forcible entry or detainer may be brought. The law adds the words ‘unlawful means’ to the respective statutes. One of the elements to allege and prove under the cited statutes is that the person in possession of the premises involved entered by *514force. See, Rasch, Landlord and Tenant Section 1160. The obvious purpose of prohibiting eviction of a tenant by force is to prevent landlords from taking the law into their own hands and breaching the peace. A similar policy, for example, governs self-help repossession under Article 9 of the U.C.C. Recent caselaw has interpreted the requirement of force as physical means rather than exclusively physical force. Cases rejecting a solely literal interpretation of the element of force include Karin Wassberg v. Orwell, Management, NYLJ Dec. 17, 1979 (App. Term, First Dept.) dealing with a change of locks and Yates v. Kaplan, 75 Misc. 2d 259 (1973) dealing with padlocking of the door. The instant amendment confirms this recent line of judicial interpretation which rejects a narrow legal definition of force.” If the Legislature were prepared to deal with the situation outside of the Housing Court, they could have enacted additional legislation to cover it. The Housing Court Act of 1972 (CCA, § 110; L 1972, ch 982, § 2) was to accomplish two major objectives. The first was to create a comprehensive forum for the adjudication of all matters relating to housing standards, and the second being to provide a new method of enforcement and prevention of code violations. Specifically, the Legislature provided that hearing officers, knowledgeable about housing violations and remedial solutions, are to deal with the often emotionally charged issues raised. (CCA, § 110, subds [e], [f].) The sweeping grant of remedial powers coupled with the liberal joinder provisions, is designed to give the Housing Court the flexibility it needs to be effective. Subsection (d) provides in part that “on the application of any party, any city department or the court, on its own motion [the court], may join any other person or city department as a party in order to effectuate proper housing maintenance standards and to promote the public interest.” (CCA, § 110, subd [d].) The power of the rent commissioner to impose civil fines on landlords for the harassment of tenants has a statutory basis, subdivision d of section Y51-10.0 of the New York City Administrative Code, and recognition by the Court of Appeals (Matter of Felin Assoc. v Altman, 34 NY2d 895, affg without opn 41 AD2d 825). (Cf. Matter of Belnord Holding Corp. v Joy, 73 AD2d 549, 550.) It seems clear that the Housing Court is best able to deal with allegations of harassment, especially in view of the number of tenants involved.